     Case 3:20-cv-02358-DMS-LL Document 20 Filed 08/04/21 PageID.207 Page 1 of 1




1
                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF CALIFORNIA
2

3
     ALEX BECK, individually and on                 )   Case No.
     behalf of all others similarly situated,       )
4
                                                    )    20-CV-2358-DMS-LL
5    Plaintiff,                                     )
                                                    )
6
            vs.                                     )   ORDER TO DISMISS WITH
7                                                   )   PREJUDICE AS TO PLAINTIFF
     MOSSY NISSAN OCEANSIDE, and                    )   AND WITHOUT PREJUDICE AS
8
     DOES 1-10, inclusive, and each of              )   TO THE PUTATIVE CLASS
9    them,                                          )   CLAIMS
10                                                  )
                                                    )
11                     Defendant
12

13
            IT IS HEREBY ORDERED that pursuant to the Joint Motion of the Parties,
14
     this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
15

16   without prejudice as to the Putative Class alleged in the complaint, pursuant to
17
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
18

19   costs and attorneys’ fees.
20
     Dated: August 4, 2021
21

22

23

24

25

26

27

28




                                      [Proposed] Order to Dismiss - 1
